        Case 3:19-cv-06025-VC Document 35 Filed 02/06/20 Page 1 of 2



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice pending)
 5 matt@wawrzynlaw.com
     WAWRZYN LLC
 6 2700 Patriot Blvd, Suite 250
     Glenview, IL 60026
 7 Telephone: 847.656.5864
 8 Attorneys for Plaintiff
     Cooperative Entertainment, Inc.
 9
10
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                                     Case No. 3:19-cv-06025
14   COOPERATIVE ENTERTAINMENT, INC.,
                                                       NOTICE OF DISMISSAL WITH
15                 Plaintiff,                          PREJUDICE

16          v.
17 RIPPLE LABS, INC.,
18
                   Defendant.
19
20
21
22
23
24
25
26
27
28
      Notice of Dismissal                        -1-                  Case No. 3:19-cv-06025-VC
        Case 3:19-cv-06025-VC Document 35 Filed 02/06/20 Page 2 of 2



 1          Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff hereby
 2 gives notice of dismissal of this action against Defendant with prejudice.
 3
 4
     Date: February 6, 2020                      /s/ Todd C. Atkins
 5                                               Todd C. Atkins (SBN 208879)
                                                 tatkins@atkinsdavidson.com
 6                                               ATKINS & DAVIDSON, APC
                                                 2261 Rutherford Road
 7                                               Carlsbad, CA 92008
                                                 Tel: 619.665.3476
 8
                                                 Matthew M. Wawrzyn (pro hac vice pending)
 9                                               matt@wawrzynlaw.com
                                                 WAWRZYN LLC
10                                               2700 Patriot Blvd, Suite 250
                                                 Glenview, IL 60026
11                                               Telephone: 847.274.9844

12                                               Attorneys for Plaintiff
                                                 Cooperative Entertainment, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Notice of Dismissal                           -2-                 Case No. 3:19-cv-06025-VC
